United States Court of Appeals
                       For the First Circuit

No. 07-2796

                      UNITED STATES OF AMERICA,

                              Appellee,

                                    v.

                           RAFAEL VASQUEZ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel,    U.S. District Judge]


                               Before

                         Lynch, Chief Judge,

                  Boudin and Lipez, Circuit Judges.


     Kevin J. Reddington for appellant.
     Sara Miron Bloom, Assistant United States Attorney, with whom
Michael J. Sullivan, United States Attorney, was on brief for
appellee.



                           October 8, 2008
          BOUDIN, Circuit Judge.     Rafael Vasquez appeals from his

conviction for drug and gun offenses.        Based on evidence at the

suppression hearing and trial, a brief sketch of the background

events is as follows.

          On December 13, 2005, acting on a tip regarding a likely

drug delivery, police officers stopped a car near the parking lot

of a restaurant in Fall River, Massachusetts, and ordered the

occupants to exit.    As Vasquez exited from the passenger side, he

told the officers that he had a gun, which they took from him.         The

female driver, exiting from the other side, dropped a plastic bag

seemingly containing drugs; and Vasquez shouted that the crack

belonged to him and that the driver had nothing to do with it.

          Vasquez was charged with possession of cocaine base with

intent to distribute, 21 U.S.C. § 841(a)(1) (2000), possession of

a firearm in relation to a crime of drug trafficking, 18 U.S.C. §

924(c)(1)(A) (2000), and being a felon in possession of a firearm

and ammunition, 18 U.S.C. § 922(g)(1) (2000).        A jury convicted

Vasquez on all three counts, and he was sentenced to concurrent

five year terms for the first and third offenses, and a consecutive

five years for the second offense, as required by 18 U.S.C. §

924(c)(1)(A).   This appeal followed.

          Vasquez's   principal   argument   on   appeal   is   that   the

district court should have suppressed his statements acknowledging

that the drugs were his, his admission that he possessed the gun


                                  -2-
and the gun itself. He says that no reasonable suspicion justified

a stop of the car, nor did probable cause exist to warrant what he

characterizes as a de facto arrest.               Following a suppression

hearing prior to trial, the judge had refused to suppress the

evidence, finding that a reliable informant's tip and the officers’

observation of suspicious activity during surveillance provided

adequate justification for the officers’ actions.

            The district judge credited the testimony of Detective

Jacob, who testified at the suppression hearing as to the origin of

the tip; that finding is reviewed only for clear error,1 and

Vasquez does not contest it.         Jacob said that the tip was received

by   an   informant;   that    the    informant    had   provided   reliable

information to him personally as to drug deals in August, September

and October 2005; and in each instance a search warrant issued and

the suspects were convicted.

            The district court also ruled that although the informant

had himself been arraigned in early September 2005 for forgery and

writing   false   checks,     he   remained   "clearly    reliable"   as   an

informant, two of the three earlier tips having been furnished



      1
      United States v. Jones, 523 F.3d 31, 36 (1st Cir. 2008)
("When considering challenges to a district court's denial of a
motion to suppress, we ordinarily review findings of fact for clear
error and conclusions of law de novo."); United States v.
Cunningham, 201 F.3d 20, 28 (1st Cir. 2000) ("[I]n absence of clear
error, credibility assessments 'are exclusively within the province
of the sentencing court.'") (quoting United States v. Olivier-Diaz,
13 F.3d 1, 4 (1st Cir. 1993))).

                                      -3-
after   the    arraignment.         A    sufficiently      specific     tip    from   an

informant of proven reliability can establish probable cause for an

arrest, not merely a Terry stop.                United States v. Link, 238 F.3d

106,    109-10   (1st   Cir.    2001).           Given   his    accurate   tips,      the

informant's own criminal background did not prevent the police from

reasonably relying upon his information.                       See United States v.

Brown, 500 F.3d 48, 54-56 (1st Cir. 2007).

              Further, the informant had said that a Hispanic man named

"Raffe"--about 30 years old with black hair--would be driven by a

female driver in a white Toyota Corolla to the parking lot in order

to deliver a package of crack cocaine.               Just before the arrest, the

defendant had entered the parking lot in a white Toyota Corolla,

driven by a woman.          This, of course, tended to "corroborate that

certain      events   had   taken       place    exactly   as     the   [confidential

informant] had predicted."              Brown, 500 F.3d at 56.

              Finally, the police testified that the car's driving

pattern was unusual: the car drove slowly around the parking lot as

Vasquez and the driver peered into the parked cars, the car exited

the    lot    without   stopping,         drove    onto    a    highway,      and   then

immediately turned off it and returned to the street next to the

parking lot.     It was at this point that the police, now having more

than ample probable cause, halted the car, ordered the passengers

out and secured the gun and drugs.




                                           -4-
             Vasquez makes several other preserved arguments, but none

requires much comment.          The district court refused to dismiss a

juror who said that he supported gun control laws but could be

impartial.    Such rulings are reviewed for abuse of discretion, see

United States v. Martí-Lón, 524 F.3d 295, 300 (1st Cir. 2008), and

there   is   no    indication   of    any        such   abuse   in   this    instance.

Further, the juror turned out to be an alternate and was dismissed

before deliberations began.

             Vasquez also says that the evidence was insufficient to

show that the gun he surrendered at his arrest was carried during

and in relation to a drug trafficking crime. Although the argument

was preserved by motion for acquittal, Vasquez clearly brought the

gun to the scene with the drugs, and the jury was entitled to

conclude that the gun had sufficient "potential of facilitating"

the drug trafficking offense for which Vasquez was convicted.

Smith v. United States, 508 U.S. 223, 238 (1993) (quoting United

States v. Stewart, 779 F.2d 538, 540 (9th Cir. 1985)).                      No more is

required.

             The remaining claims of error--for example, challenging

supposed errors in the jury instructions--were not preserved.                      We

have    examined    each   under     the    demanding      plain     error   standard

applicable in such cases, United States v. Olano, 507 U.S. 725

(1993), but find that none even comes close.                    Defense counsel on

appeal is entitled to search the record for such unpreserved claims


                                           -5-
and call such claims to our attention, but they do not in this

instance warrant separate discussion.

          Affirmed.




                               -6-